Exhibit 10.1

SECOND AMENDMENT TO

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

THIS SECOND AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is dated as of March 5, 2013 but effective on the Effective Date
(as defined below), by and among Century Exploration New Orleans, LLC, a
Delaware limited liability company, Century Exploration Houston, LLC, a Delaware
limited liability company, and Century Exploration Resources, LLC, a Delaware
limited liability company (each herein called a “Borrower,” and collectively,
the “Borrowers”), Union Bank, N.A., individually and as administrative agent
(“Administrative Agent”), and the Lenders party to the Original Agreement
defined below (“Lenders”).

W I T N E S S E T H:

WHEREAS, Borrowers, Administrative Agent and Lenders entered into that certain
Fourth Amended and Restated Credit Agreement dated as of November 29, 2011 (as
heretofore amended or modified, the “Original Agreement”), for the purpose and
consideration therein expressed, whereby Lenders became obligated to make loans
to Borrowers as therein provided; and

WHEREAS, Borrowers, Administrative Agent and Lenders desire to amend the
Original Agreement as set forth herein;

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein and in the Original Agreement, in consideration of
the loans which may hereafter be made by Lenders to Borrowers, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto do hereby agree as follows:

ARTICLE I.

DEFINITIONS AND REFERENCES

Section 1.1. Terms Defined in the Original Agreement. Unless the context
otherwise requires or unless otherwise expressly defined herein, the terms
defined in the Original Agreement shall have the same meanings whenever used in
this Amendment.

Section 1.2. Other Defined Terms. Unless the context otherwise requires, the
following terms when used in this Amendment shall have the meanings assigned to
them in this Section 1.2.

“Amendment” means this Second Amendment to Fourth Amended and Restated Credit
Agreement.

“Amendment Documents” means (a) this Amendment and (b) the Consent and Agreement
by Guarantor with respect to this Amendment.

“Credit Agreement” means the Original Agreement as amended hereby.

[SECOND AMENDMENT TO

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT]



--------------------------------------------------------------------------------

ARTICLE II.

AMENDMENT TO ORIGINAL AGREEMENT

Section 2.1. Indebtedness The reference to “$200,000,000” in Section 7.1(f) of
the Original Agreement is hereby replaced with “$250,000,000”.

ARTICLE III.

CONDITIONS OF EFFECTIVENESS

Section 3.1. Effective Date. This Amendment shall be effective when and only
when (the “Effective Date”):

(a) Administrative Agent shall have received duly executed and delivered in form
and substance satisfactory to Administrative Agent, all of the following:

(i) this Amendment executed and delivered by each Borrower and each Lender;

(ii) counterparts of each other Amendment Document originally executed and
delivered by the applicable Restricted Persons in form and substance acceptable
to Administrative Agent and in such numbers as Administrative Agent or its
counsel may reasonably request;

(iii) a certificate of the Secretary of each Restricted Person certifying that
none of the resolutions, incumbency certificates and/or organizational documents
of any Restricted Person as Administrative Agent has previously required have
been amended, modified or terminated since they were delivered, and certifying
resolutions authorizing this Amendment; and

(iv) such documents and certifications as Administrative Agent may reasonably
require to evidence that each Restricted Person is duly organized or formed, and
that each Restricted Person is validly existing, in good standing and qualified
to engage in business in each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification.

(b) Administrative Agent shall have received all documents and instruments which
Administrative Agent has then reasonably requested, in addition to those
described in this Section 3.1. All such additional documents and instruments
shall be reasonably satisfactory to Administrative Agent in form, substance and
date.

(c) Borrowers shall have paid, in connection with the Loan Documents, all
recording, handling, and other fees and reimbursements required to be paid to
Administrative Agent pursuant to any Loan Documents, including fees and
disbursements of attorneys.

 

    [SECOND AMENDMENT TO   2   FOURTH AMENDED AND RESTATED CREDIT  AGREEMENT]



--------------------------------------------------------------------------------

ARTICLE IV.

REPRESENTATIONS AND WARRANTIES

Section 4.1. Representations and Warranties of Borrowers. In order to induce
each Lender to enter into this Amendment, each Borrower jointly and severally
represents and warrants to each Lender that:

(a) The representations and warranties contained in Article V of the Original
Agreement are true and correct at and as of the time of the effectiveness
hereof, except to the extent that such representation or warranty was made as of
a specific date or updated, modified or supplemented as of a subsequent date
with the consent of Majority Lenders and Administrative Agent.

(b) Such Borrower is duly authorized to execute and deliver this Amendment and
is and will continue to be duly authorized to borrow monies and to perform its
obligations under the Credit Agreement. Such Borrower has duly taken all
corporate action necessary to authorize the execution and delivery of this
Amendment and to authorize the performance of the obligations of such Borrower
hereunder.

(c) The execution and delivery by such Borrower of this Amendment, the
performance by such Borrower of its obligations hereunder and the consummation
of the transactions contemplated hereby do not and will not (i) conflict with
any provision of (1) any Law, (2) the organizational documents of such Borrower,
or (3) any material agreement, judgment, license, order or permit applicable to
or binding upon such Borrower, or (ii) result in the creation of any Lien upon
any assets or properties of such Borrower except as expressly contemplated or
permitted in the Loan Documents. Except as expressly contemplated in the Loan
Documents, no consent, approval, authorization or order of any Tribunal or third
party is required in connection with the execution and delivery by such Borrower
of this Amendment or to consummate the transactions contemplated hereby.

(d) When duly executed and delivered, each of this Amendment and the Credit
Agreement will be a legal and binding obligation of such Borrower, enforceable
in accordance with its terms, except as limited by bankruptcy, insolvency or
similar Laws of general application relating to the enforcement of creditors’
rights and by equitable principles of general application.

ARTICLE V.

MISCELLANEOUS

Section 5.1. Ratification of Agreements. The Original Agreement as hereby
amended is hereby ratified and confirmed in all respects. Any reference to the
Credit Agreement in any Loan Document shall be deemed to be a reference to the
Original Agreement as hereby amended. The execution, delivery and effectiveness
of this Amendment shall not, except as expressly provided herein, operate as a
waiver of any right, power or remedy of Lenders under the Credit Agreement, the
Notes, or any other Loan Document nor constitute a waiver of any provision of

 

    [SECOND AMENDMENT TO   3   FOURTH AMENDED AND RESTATED CREDIT  AGREEMENT]



--------------------------------------------------------------------------------

the Credit Agreement, the Notes, or any other Loan Document. Without limitation
of the foregoing, the consents, waivers and agreements set forth herein are
limited precisely to the extent set forth herein and shall not be deemed to
(a) be a consent or agreement to, or waiver or modification of, any other term
or condition of the Credit Agreement or any of the documents referred to
therein, or (b) except as expressly set forth herein, prejudice any right or
rights that Administrative Agent or Lenders may now have or may have in the
future under or in connection with the Credit Agreement or any of the documents
referred to therein

Section 5.2. Survival of Agreements. All representations, warranties, covenants
and agreements of Borrowers herein shall survive the execution and delivery of
this Amendment and the performance hereof, including without limitation the
making or granting of the Loans, and shall further survive until all of the
Obligations are paid in full. All statements and agreements contained in any
certificate or instrument delivered by any Restricted Person hereunder or under
the Credit Agreement to any Lender shall be deemed to constitute representations
and warranties by, and/or agreements and covenants of, such Restricted Person
under this Amendment and under the Credit Agreement.

Section 5.3. Loan Documents. This Amendment is a Loan Document, and all
provisions in the Credit Agreement pertaining to Loan Documents apply hereto.

Section 5.4. Interpretive Provisions. Section 1.3 of the Credit Agreement is
incorporated herein by reference herein as if fully set forth.

Section 5.5. Governing Law. This Amendment shall be governed in accordance with
the Governing Law provisions set forth in Section 10.7 of the Credit Agreement.

Section 5.6. Counterparts; Fax. This Amendment may be separately executed in
counterparts and by the different parties hereto in separate counterparts, each
of which when so executed shall be deemed to constitute one and the same
Amendment. This Amendment may be validly executed by facsimile or other
electronic transmission.

THIS AMENDMENT, THE OTHER AMENDMENT DOCUMENTS AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS OF THE PARTIES.

[The remainder of this past is left blank intentionally.]

 

    [SECOND AMENDMENT TO   4   FOURTH AMENDED AND RESTATED CREDIT  AGREEMENT]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment is executed as of the date first above
written.

 

CENTURY EXPLORATION NEW ORLEANS, LLC, as Borrower By:  

/s/ Jeffrey T. Craycraft

  Jeffrey T. Craycraft   Treasurer CENTURY EXPLORATION HOUSTON, LLC, as Borrower
By:  

/s/ Jeffrey T. Craycraft

  Jeffrey T. Craycraft   Treasurer CENTURY EXPLORATION RESOURCES, LLC, as
Borrower By:  

/s/ Jeffrey T. Craycraft

  Jeffrey T. Craycraft   Treasurer

 

    [SECOND AMENDMENT TO   FOURTH AMENDED AND RESTATED CREDIT 
AGREEMENT - SIGNATURE PAGE]



--------------------------------------------------------------------------------

UNION BANK, N.A., as Administrative Agent and a Lender By:  

/s/ Damien G. Meiburger

  Damien G. Meiburger   Senior Vice President

 

    [SECOND AMENDMENT TO   FOURTH AMENDED AND RESTATED CREDIT 
AGREEMENT - SIGNATURE PAGE]



--------------------------------------------------------------------------------

CAPITAL ONE, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Robert James

Name:   Robert James Title:   Vice President

 

    [SECOND AMENDMENT TO   FOURTH AMENDED AND RESTATED CREDIT 
AGREEMENT - SIGNATURE PAGE]



--------------------------------------------------------------------------------

REGIONS BANK, as a Lender By:  

/s/ William A. Philipp

Name:   William A. Philipp Title:   Senior Vice President

 

    [SECOND AMENDMENT TO   FOURTH AMENDED AND RESTATED CREDIT 
AGREEMENT - SIGNATURE PAGE]



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A., as a Lender By:  

/s/ Patrick J. Fults

Name:   Patrick J. Fults Title:   Vice President

 

    [SECOND AMENDMENT TO   FOURTH AMENDED AND RESTATED CREDIT 
AGREEMENT - SIGNATURE PAGE]



--------------------------------------------------------------------------------

NATIXIS, as a Lender By:  

/s/ Carlos Quinteros

Name:   Carlos Quinteros Title:   Managing Director By:  

/s/ Timothy L. Polvado

Name:   Timothy L. Polvado Title:   Sr. Managing Director

 

    [SECOND AMENDMENT TO   FOURTH AMENDED AND RESTATED CREDIT 
AGREEMENT - SIGNATURE PAGE]



--------------------------------------------------------------------------------

[SECOND AMENDMENT]

CONSENT AND AGREEMENT

The undersigned hereby (i) consents to the provisions of this Amendment and the
transactions contemplated herein, (ii) ratifies and confirms the Third Amended
and Restated Guaranty and the Fourth Amended and Restated Security Agreement,
each dated as of November 29, 2011 (collectively, the “RAAM Security Documents”)
made by it for the benefit of Administrative Agent and Lenders, which RAAM
Security Documents were executed pursuant to the Credit Agreement and the other
Loan Documents, (iii) agrees that all of its respective obligations and
covenants under the RAAM Security Documents shall remain unimpaired by the
execution and delivery of this Amendment and the other documents and instruments
executed in connection herewith, and (iv) agrees that the RAAM Security
Documents and such other Loan Documents shall remain in full force and effect.

 

RAAM GLOBAL ENERGY COMPANY By:  

/s/ Jeffrey T. Craycraft

  Jeffrey T. Craycraft   Treasurer

 

    [SECOND AMENDMENT TO   FOURTH AMENDED AND RESTATED CREDIT 
AGREEMENT - CONSENT AND AGREEMENT]